J-S18006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ASHLEY REGINA MOWERY                       :
                                               :
                        Appellant              :   No. 1754 MDA 2019


             Appeal from the PCRA Order Entered October 3, 2019,
               in the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0007228-2015.


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                                  FILED MAY 22, 2020

        Ashley Regina Mowery appeals from the order denying her petition filed

pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

        The pertinent facts and procedural history, as gleaned from the certified

record, are as follows: On October 6, 2015, the Commonwealth arrested and

charged Mowery with aggravated assault and attempted homicide.                     The

charges were filed after Mowery shot Montez Perry, her then-boyfriend, in the

stomach during an argument.              On March 3, 2016, Mowery entered a

negotiated     guilty   plea   to   aggravated     assault   in   exchange   for   the

Commonwealth’s withdrawal of the attempted homicide charge. Pursuant to


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18006-20



the plea agreement, the trial court imposed a sentence of four to twelve years

of imprisonment. Mowery did not file a direct appeal.

     On November 30, 2016, Mowery filed a pro se PCRA petition. The PCRA

court appointed counsel. On April 20, 2017, PCRA counsel filed a “no-merit”

letter and petition for leave to withdraw pursuant to the dictates of

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). Mowery did not file a

response to PCRA counsel’s filings, but did file several pro se motions for

sentence modification, which the PCRA court declined to entertain, given the

pendency of Mowery’s PCRA petition.

     By memorandum opinion and order filed on August 23, 2017, the PCRA

court issued a Pa.R.Crim. 907 notice of its intention to dismiss Mowery’s PCRA

petition without a hearing. In doing so, the court expressly agreed with PCRA

counsel’s conclusion that Mowery “failed to demonstrate that her guilty plea

was the result of any manifest injustice or less than knowing and intelligent

for any reason and that no basis existed for relief.”   PCRA Court Opinion,

8/28/19, at 2. That same day, the PCRA court filed an order granting PCRA

counsel’s petition to withdraw. Mowery did not file a response.

     On October 9, 2017, PCRA counsel filed a “Petition to Preserve

Jurisdiction Pursuant to Newly Discovered Evidence” pursuant to 42 Pa.C.S.A.

section 9543(a)(2)(vi). The Commonwealth filed a response. By opinion and

order filed on December 15, 2017, the PCRA court concluded that Mowery’s




                                    -2-
J-S18006-20



filing constituted an untimely second PCRA petition, and, therefore, denied

relief.

          Mowery filed a timely appeal. On July 10, 2018, this Court vacated the

PCRA court’s December 15, 2017 order denying post-conviction relief, and

remanded with the instructions to hold an evidentiary hearing regarding

Mowery’s newly discovered evidence claim. At that hearing, the victim, Mr.

Perry, recanted his prior statements to police. Mowery also testified briefly.

By opinion and order filed August 28, 2019, the PCRA court rejected Mowery’s

newly discovered evidence claim and reiterated its prior conclusion that

Mowery knowingly and intelligently entered her guilty plea. The PCRA court

therefore issued Rule 907 notice of its intention to dismiss Mowery’s PCRA

petition. Mowery filed a response. By order entered October 3, 2019, the

PCRA court dismissed Mowery’s PCRA petition. This timely appeal followed.

Both Mowery and the PCRA court have complied with Pa.R.A.P. 1925.

          Mowery now raises the following issue on appeal:

             1. Whether the [PCRA] court abused its discretion when it
                denied [Mowery’s PCRA petition] based on newly
                discovered evidence pursuant to 42 Pa.C.S. § 9543
                (a)(2)(vi)?

Mowery’s Brief at 7 (excess capitalization and emphasis omitted).

          This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings


                                        -3-
J-S18006-20



in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).

      In her issue, Mowery claims that the PCRA court abused its discretion in

dismissing her PCRA petition based upon evidence that she recently

discovered the victim of her crime, Mr. Perry, had recanted his statement that

Mowery shot him. To address this claim, we first note the test applied to after-

discovered evidence under the PCRA. When discussing the test in the context

of a PCRA appeal, our Supreme Court recently summarized:

             [W]e have viewed this analysis in criminal cases as
         comprising four distinct requirements, each of which, if
         unproven by the petitioner, is fatal to the request for a new
         trial. As stated, the four-part test requires the petitioner to
         demonstrate the new evidence: (1) could not have been
         obtained prior to the conclusion of trial by the exercise of
         reasonable diligence; (2) is not merely corroborative or
         cumulative; (3) will not be used solely to impeach the
         credibility of a witness; and (4) would likely result in a
         different verdict if a new trial were granted. The test applies
         with full force to claims arising under Section 9543(a)(2)(vi)
         of the PCRA. In addition, we have held the proposed new
         evidence must be producible and admissible.

Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018) (citations omitted).

      Credibility determinations are an integral part of determining whether a

PCRA petitioner has presented after-discovered evidence that would entitle

him to a new trial. See, e.g., Small, 189 A.3d at 978-79 (remanding for the

PCRA court to make relevant credibility determinations).       We have stated,

prior to granting a new trial based on after-discovered evidence, “a court must

assess whether the alleged after-discovered evidence is of such a nature and


                                      -4-
J-S18006-20



character that it would likely compel a different verdict if a new trial is

granted.”   Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa. Super.

2010). “In making this determination, a court should consider the integrity of

the alleged after-discovered evidence, the motive of those offering the

evidence, and the overall strength of the evidence supporting the conviction.”

Id.

      Here, although Mowery’s conviction resulted from a guilty plea, rather

than a trial, the analysis of her claim remains the same.        Generally, a

defendant who has pled guilty “waives all claims and defenses other than

those sounding in the jurisdiction of the court, the validity of the plea, and

what has been termed as the ‘legality’ of the sentence imposed.”

Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa. Super. 2017).

However, our Supreme Court has held that “any after-discovered evidence

[that] would justify a new trial would also entitle a defendant to withdraw

[her] guilty plea.”   Commonwealth v. Peoples, 319 A.2d 679, 681 (Pa.

1974).

      In denying Mowery’s claim, the PCRA court first noted the basis upon

which Mowery based her claim:

            [Mowery] asserts the claim of after-discovered evidence
         in the form of a recantation statement of her then[-]
         boyfriend, Montez Perry. In his August 3, 2017 letter to
         [PCRA counsel], Mr. Perry sought to recant the statement
         upon which [Mowery] was charged, that [Mowery] shot him.
         In his letter, [Mr.] Perry stated that [Mowery] “should not
         be locked up for shooting [him] because she is not the
         person who shot [him].” Mr. Perry requested that [PCRA


                                    -5-
J-S18006-20


        counsel] “do [him] a favor and tell her that I’m sorry and I
        love her so much.”

PCRA Court Opinion, 8/28/19, at 4 (citation omitted).

     The PCRA court then summarized Mr. Perry’s testimony from the PCRA

hearing on May 29, 2019. The court first noted that Mr. Perry read into the

record the following letter that he had sent to the Dauphin County District

Attorney’s Office on July 20, 2017:

        My name is Montez Perry and I am writing you this letter in
        regards to a woman by the name of [Mowery] who was
        wrongly convicted in the courts of Dauphin County from a
        false statement I gave the Harrisburg City detective about
        me being shot in late 2015. I told the detective when I
        spoke to him in the hospital that [Mowery] was the one who
        shot me but she didn’t. I only told the detective that
        because while I was in the hospital [Mowery], my girlfriend
        and soon to be wife, did not come and visit me on the first
        day the hospital allowed me to have visitation from family
        and friends. I felt as though she was supposed to be the
        first one at my bedside at the time. So with that being said,
        when the detective came and spoke with me I made up a
        story about her being the one who shot me. She, [Mowery,]
        is not the one who pulled the trigger on me the day I was
        shot.

        I am writing to do whatsoever I have to do to make this
        matter correct. I am so sorry for the inconvenience on my
        behalf but my soul and conscience won’t let me rest
        peacefully unless I make this right. Please know that I was
        not, I was not forced nor threatened to write this letter. My
        heart is simply weighing heavy because of what I did and I
        am not able to live, basically live with myself because of it.
        Please take this matter serious (sic)[.] This is somebody’s
        life I destroyed and it will destroy mine if things aren’t
        corrected as soon as possible. I will accept any punishment
        that comes with my wrongdoing in this matter. I look
        forward from hearing from you soon.

PCRA Court Opinion, 8/28/19, at 4 (citing N.T., 5/29/19, at 11-12).

                                      -6-
J-S18006-20



      The PCRA court further noted, that Mr. Perry testified he sent this same

letter to Dauphin County’s Chief Public Defender. Id. at 5. Finally, the PCRA

court stated:

             [Mr.] Perry testified at the evidentiary hearing that he did
         not know who shot him because whomever pulled the
         trigger was wearing a ski mask. He testified that he first
         recanted his statement in July of 2017 because the matter
         was weighing on his conscience. [Mr.] Perry testified that
         he was unaware that [Mowery] pled guilty.

Id. (citations omitted).

      Considering Mr. Perry’s testimony as summarized above, in conjunction

with Mowery’s own statements during her guilty plea colloquy and at

sentencing, the PCRA court concluded that “[t]he pleadings and evidence fail

to prove a basis for relief based upon the existence of after-discovered

evidence.” Id.    The PCRA court explained that Mowery did not sustain her

burden of proof for a number of reasons. The court first stated why it found

Mowery failed to exercise due diligence in discovering Mr. Perry’s recantation:

         First, the record is devoid of evidence that [Mowery] could
         not have, by the exercise of due diligence prior to the entry
         of her guilty plea, obtained information that someone else
         shot Mr. Perry. [Mowery] would have us accept that she did
         not know, in spite of her guilty plea, that she did not shoot
         [Mr.] Perry and that she could not have learned of this
         information until 2017. “[A] defendant who fails to question
         or investigate an obvious, available source of information,
         cannot later claim evidence from that source constitutes
         newly discovered evidence.” Commonwealth v. Padillas,
         [997 A.2d 356, 364 (Pa. Super. 2010) (citation omitted)].
         The concept of reasonable diligence is particularly relevant
         where the defendant fails to investigate or question a
         potential witness with whom he has a close, amicable


                                      -7-
J-S18006-20


         relationship. Padillas, [997 A.2d 356, 364 (Pa. Super.
         2010) (citing Commonwealth v. Parker, 494 Pa. 196,
         200, 431 A.2d 216, 218 (1981) (holding defendant did not
         exercise reasonable diligence where he failed to learn before
         or during trial of girlfriend’s confession to murder for which
         he was on trial)).

PCRA Court Opinion, 8/2/19, at 5.

      The PCRA court also found that Mr. Perry’s recantation testimony served

“solely as an attempt to impeach the credibility of [Mowery’s] own statements”

to the trial court both during her guilty plea and at sentencing. The court

noted the following exchange during Mowery’s oral guilty plea colloquy:

         [The prosecutor]: Factually in this case, on October 6,
         2015, Harrisburg City Police Department did respond to the
         shooting scene. Eventually they made contact with the
         victim at the hospital, Montez Perry, who was [Mowery’s]
         ex-boyfriend. He did relate to them that [in] the morning
         hours of October 6, 2015, [he] and [Mowery] did get into
         an altercation regarding their argument [sic]. He stated
         that during the argument, [Mowery] went upstairs, came
         down with a gun and shot him one time in the stomach.
         [Mowery] did then leave. He was laying in the hallway of
         the residence yelling for help, and a neighbor came to get
         him and contacted police. He did have to have surgery and
         had serious bodily injury in relation to the one shot to the
         stomach. Based upon these facts ma’am, you were charged
         with one count of aggravated assault. To that charge, how
         do you plead?

         [Mowery]: Guilty.      But he doesn’t have serious bodily
         injury, but guilty.

         [THE COURT]: Ma’am, you understand that it’s presumed
         that when you use a firearm and strike a vital portion of
         someone’s body, which was done here, that it’s presumed
         that causes serious bodily injury?

         [Mowery]: Yes, I know that.

         [THE COURT]: [All] right. Do you plead guilty or not guilty?

                                     -8-
J-S18006-20


         [Mowery]: Guilty.

PCRA Court Opinion, 8/28/19, at 6 (citing N.T., 3/3/16, at 3-5).

      Mowery pled guilty and the trial court sentenced her on the same day.

The PCRA court could not reconcile Mowery’s expression of remorse at the

time of sentencing with Mr. Perry’s recantation. The court cited the following

comments:

         [Mowery]: Like, I deeply apologize for what I did. Like, I
         did it because it was in the midst of a domestic violence fight
         and that was, like, I really couldn’t do anything. I tried to
         call – I called the police before all of this even happened. I
         went to the police station and tried to file a report about
         domestic violence.

Id. (citing N.T., 3/3/16, at 6) (emphasis omitted).

      Finally, the PCRA court concluded that Mowery could not establish the

fourth prong of the after-discovered evidence test as reiterated in Small,

supra. The court explained:

         [Mr.] Perry’s statement would not compel us to reach a
         different result as to our acceptance of [Mowery’s] guilty
         plea. In making the determination as to whether after-
         discovered evidence is of such nature and character to
         compel a different verdict, or in the instant case, acceptance
         of the guilty plea, we must consider the integrity of [the]
         alleged after discovered evidence, Padillas, [997 A.2d at
         363 (citation omitted)]. “In making that determination, a
         court should consider . . . the motive of those offering the
         evidence, and the overall strength of the evidence
         supporting the conviction.” Id. [(citation omitted)]. Neither
         Perry nor [Mowery] offer any substantive evidence as to
         who did the shooting or even whether [Mowery] was present
         when the unknown person shot [Mr.] Perry. Further, [Mr.]
         Perry’s August 2017 letter to [PCRA counsel] indicates that
         [Mr.] Perry remained romantically interested in [Mowery].


                                      -9-
J-S18006-20


            [Perry’s] statement lacks evidentiary value at the issue
         of who, if not [Mowery] shot [him].

PCRA Court Opinion, 8/28/19, at 7.

      Summarizing the above, the PCRA court concluded that Mowery could

not meet her burden of establishing she was entitled to post-conviction relief

based upon Mr. Perry’s recantation. Our review of the record supports the

PCRA court’s conclusion.

      Mowery’s claims that the PCRA court abused its discretion in reaching

this result are meritless. She asserts that she “demonstrated that the newly

discovered evidence is exculpatory and would result in a different verdict.”

Mowery’s Brief at 12. We cannot agree.

      In support of her claim, Mowery asserts that she demonstrated due

diligence in obtaining Mr. Perry’s recantation because Mr. Perry “maintained

his original statements [to police] until” he wrote his August 2017 letter to

PCRA counsel, “and therefore, this evidence could not have been discovered

until Mr. Perry disclosed these new statements.”     Mowery’s Brief at 13. She

further contends, without citation to case authority, that “[t]he evidence is not

merely to impeach the credibility of a witness.”    Id. at 14. Mowery asserts

that “[t]hese new statements from Mr. Perry would not be used to impeach

the victim [sic] but would go to show that [she] is in fact innocent of the

crimes charged.” Id. According to Mowery, “if Mr. Perry is currently stating

that [she] was not the initial aggressor this would completely change [her]

decision to either proceed to trial or even change the position of the



                                     - 10 -
J-S18006-20



Commonwealth regarding this matter.” Id. Finally, Mowery asserts that the

PCRA court “failed to distinguish that the recantation evidence is not from co-

defendants, but from the victim.” Id.

      Mowery’s claim do not entitle her to relief. We first note how we, as an

appellate court, should consider a claim involving recanted testimony:

            The well-established rule is that an appellate court may
         not interfere with the denial or granting of a new trial where
         the sole ground is the alleged recantation of state witnesses
         unless there has been a clear abuse of discretion. . . .
         Recanting testimony is exceedingly unreliable, and it is the
         duty of the court to deny a new trial where it is not satisfied
         that such testimony is true. There is no less reliable form
         of proof, especially when it involves and admission of
         perjury.

Commonwealth v. Loner, 836 A.2d 125, 135 (Pa. Super. 2003) (en banc)

(citation omitted).

      Mowery does not adequately develop how Mr. Perry’s recantation could

be used for any purpose other than to “impeach” his prior statement to police

that Mowery shot him. See Commonwealth v. Pi Delta Psi, Inc., 211 A.3d

875-884-85 (Pa. Super. 2019) (reiterating that when an appellant’s argument

is undeveloped, we will deem the issue waived). The same is true with regard

to Mowery’s claim that the trial court did not distinguish between recantation

by victim rather than a co-defendant.         Mowery also fails to develop how

recantation by the victim should be assessed differently than when a co-

defendant recants.    See Loner, 836 A.2d at 135 142 (discussing cases in

which sex offense victim recanted her trial testimony before concluding that


                                     - 11 -
J-S18006-20



PCRA court did not clearly abuse its discretion in denying the appellant a new

trial based upon his daughter’s subsequent recantation of her trial testimony).

This is especially true in this case, given Mowery’s statements during her guilty

plea colloquy and at sentencing.

      Finally, we are unable to find anywhere in the certified record (and

Mowery cites none) where Mr. Perry stated that he was the initial aggressor

during their argument. Indeed, as mentioned above, Mr. Perry averred that

an unknown assailant in a ski mask shot him.

      In sum, because the PCRA court did not err in concluding that Mr. Perry’s

recantation was not of such a nature and character that it would compel a

different result, Padillas, supra, Mowery’s issue fails, and we affirm the PCRA

court’s order denying her post-conviction relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/22/2020




                                     - 12 -